COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Bumgardner


MT. VERNON HOSPITAL AND INOVA
 HEALTH SYSTEM FOUNDATION, INC.
                                                 MEMORANDUM OPINION *
v.          Record No. 2651-97-4                      PER CURIAM
                                                   APRIL 14, 1998
BRENDA A. WHATMAN


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Eric J. Berghold; McCandlish & Lillard,
            P.C., on brief), for appellants.
            (James F. Green; Ashcraft & Gerel, on brief),
            for appellee.



     Mt. Vernon Hospital and its insurer (jointly referred to

herein as employer) contend that the Workers' Compensation

Commission (commission) erred in holding employer responsible for

benefits related to Brenda A. Whatman's (claimant) post-March 20,

1997 left knee problems.    Employer argues that the commission

erred in finding that claimant proved that a non-compensable

March 20, 1997 incident aggravated her underlying November 7,

1996 compensable knee injury for which employer had been found

liable.    Upon reviewing the record and the briefs of the parties,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.      See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     On November 7, 1996, claimant sustained a compensable left

knee injury while working for employer as an assistant lab

technician and phlebotomist.   Following this incident, claimant

sought medical treatment from Dr. Stuart L. Davidson, an

orthopedic surgeon.   On January 14, 1997, Dr. Davidson noted that

claimant "suffered a mishap because her knee buckled and gave

way, twisting her left ankle." 1   On January 20, 1997, Dr.

Davidson noted that claimant's "knee is continuing to be

problematic."   On February 3, 1997, Dr. Davidson noted that

claimant's "knee buckled and gave way on her requiring her to go

to using a slide-on elastic knee brace."    On February 17, 1997,

Dr. Davidson noted that claimant was no longer wearing the brace,

but that her knee was essentially unchanged.    On March 3, 1997,

Dr. Davidson reported that claimant's knee was not swollen, but

she continued "to have feeling of tightness in the peripatellar

area."   He gave claimant a prescription for an exercise program.

Dr. Davidson treated claimant again on March 17, 1997, noting

popping in her knee and minimal swelling.    On March 20, 1997, Dr.

Davidson noted that claimant had "slipped on some wet ground and

her knee buckled and gave way.     She reached out with her left arm

to try and stop her fall and suffered an injury to her left

shoulder as well as exacerbation of her knee injury."
     1
      Employer did not raise this incident as an intervening
accident that would have insulated it from liability for
continuing medical and disability benefits.



                                 - 2 -
      Dr. Richard L. Gaertner, an orthopedic surgeon, performed

an independent medical examination of claimant on March 27, 1997.

An April 7, 1997 MRI of claimant's left knee was within normal

limits.   On April 15, 1997, Dr. Gaertner opined that claimant's

present left knee problems were not related to the injury she

sustained on November 7, 1996.

     In holding employer responsible for the effects of the March

20, 1997 incident, the commission found as follows:
          [T]here is no evidence that the claimant
          suffered any material mechanical or
          structural change in the body as a result of
          her fall on March 20, 1997. Rather, the MRI
          study ordered by orthopaedic surgeon Dr.
          Richard L. Gaertner . . . shows only the same
          osteoarthritic changes that preexisted even
          the work accident on November 7, 1996. Dr.
          Gaertner himself interpreted the study as
          "within normal limites." [sic] The March
          20, 1997 medical report of . . . Dr.
          . . . Davidson, which states that
          [claimant's] fall on that date was an
          "exacerbation of her knee injury," is
          uncontradicted and unchallenged, and
          constitutes sufficient evidence to support
          the Deputy Commissioner's finding. Moreover,
          Dr. Davidson's medical report, the only
          evidence presented to describe the
          "intervening accident," states that
          [claimant] fell on wet grass because "her
          knee buckled and gave way," which describes a
          compensable consequence of the work accident
          for which the employer must be liable.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural
change in the body."   Morris v. Morris, 238 Va. 578, 589, 385



                                 - 3 -
S.E.2d 858, 865 (1989) (citations omitted).
          [A]ggravation of an old injury or a
          pre-existing condition is not, per se,
          tantamount to a "new injury." To be a "new
          injury" the incident giving rise to the
          aggravation must, in itself, satisfy each of
          the requirements for an "injury by accident
          arising out of . . . the employment."


First Fed. Sav. & Loan Ass'n v. Gryder, 9 Va. App. 60, 63, 383

S.E.2d 755, 757-58 (1989).   "The Commission's finding of fact

that [a subsequent] injury was not a new accident is binding on

appeal if supported by credible evidence."    Board of Supervisors

v. Martin, 3 Va. App. 139, 142, 348 S.E.2d 540, 541 (1986).

     Claimant's testimony, Dr. Davidson's medical records, and

the April 7, 1997 MRI constitute credible evidence to support the

commission's finding that claimant's post-March 20, 1997 left

knee symptoms and disability resulted from an aggravation of her

previously injured left knee rather than a sudden mechanical or

structural change in her body.    Thus, credible evidence supports

the commission's finding that claimant's left knee problems

resulted from a compensable aggravation of her November 7, 1996

injury.   "The fact that there is contrary evidence in the record

is of no consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

     Accordingly, we affirm the commission's decision.

                                                          Affirmed.




                                 - 4 -